Title: From George Washington to Major General Horatio Gates, 2 December 1777
From: Washington, George
To: Gates, Horatio



Sir
Head Quarters Whitemarsh [Pa.] 2d Decemr 1777

I was yesterday favd with yours of the 23d Novemr and am glad to find that you were upon your guard against any attempt of Genl Burgoine to endeavour to change the place of embarkation. No Transports have yet sailed from the Delaware for the purpose of carrying the Troops to Europe, nor do I hear that any have gone from New York. I can only attribute this delay to want of provision for the Voyage. Bread we know is exceedingly scarce among them.
By Resolve of Congress of the 5th Novemr (Copy of which I perceive by the Resolve itself has been transmitted to you) you are directed, with

a certain part of the northern Army, and the assistance of the Militia of New York and the Eastern States, to attempt the recovery of the posts upon the North River from the Enemy, and to put them, if recovered, in the best posture of defence. The Enemy having themselves vacated Forts Montgomery and Clinton while the Resolve was in agitation, but of which the Congress could not at the time be informed, the first part falls of course, but the last deserves our most serious attention, as upon the possession of the North River depends the security of all the upper part of the Government of New York, and the communication between the Eastern middle and southern States. It is also the Quarter in which the Enemy will probably attempt a diversion in the Spring, as, from the small force remaining in Canada, there is not a possibility of their doing any thing on that side till very late in the Campaign, if at all.
My not having heard from you what Steps you have taken towards carrying the Resolve, for repairing the old Works or building new, into execution, or when you might be expected down into that part of the Country, has made me hitherto delay recalling Genl putnam from the command. But I beg leave to urge to you the necessity of your presence in that quarter as speedily as possible, for I fear few or no measures have been taken towards putting matters in a proper train for carrying on these important Works.
Genl George Clinton will necessarily be employed in the affairs of his Government, but I have wrote to him for, and I am certain he will call for and contribute all the Aid that the State of New York can possibly afford. You are vested by the Resolve of Congress to demand a proportionable Share of Assistance from the Eastern States.
I observe by a paragraph in the Fishkill paper of some days later date than your letter, that the Enemy had evacuated Ticonderoga and Independance. If this should have happened, it will not only releive your attention from that object, but it will enable you to draw the Force, which you might have intended to watch the operations of the Enemy in that quarter, lower down the River.
Lieut. Colo. Willet, who was here a few days ago, mentioned that Gansevoorts Regiment was at Fort Schuyler and Van Scaicks at Schenectady. He seemed of opinion from his knowledge of that Country, and from the disposition of the Indians since your success to the Northward, that a much less Garrison than the whole of Gansevoorts Regiment would be sufficient for Fort Schuyler, and that the remainder of that and Van Scaick’s might be brought down the Country. Your own knowledge and Judgment will undoubtedly point out the propriety or safety of such a measure. I barely mention Colo. Willets opinion of the matter.
You must be so well convinced of the importance of the North River,

that nothing more need be said to induce you to set about the security of it with the greatest vigour. I sometime ago sent up Colo. La Radiere to Fishkill to assist in carrying on the Works, but if he, with the Gentlemen who were before with you should not be sufficient, I can send up another who I beleive is a Master of his profession.
Genl Howe has withdrawn himself close within his lines which extend from the upper Ferry upon Schuylkill to Kensington upon Delaware. They consist of a Chain of strong Redoubts connected by Abattis. We have reconnoitered them well, but find it impossible to attack them while defended by a force fully equal to our own in Continental Troops. The Reinforcement from New York unluckily arriving before ours from the Northward, it was out of my power to afford adequate releif to Fort Mifflin, which fell after a most gallant defence of seven Weeks. The Works upon the Jersey Shore, which were not tenable after the Reduction of Fort Mifflin, were evacuated, as it would have been impossible to have supported the Garrison there. We have not yet determined upon a position for the Army during the Winter. That Situation will undoubtedly be most eligible which will afford best cover to the Troops, and will at the same time cut off the Enemy from Resources of provisions, which they may probably stand in need of, when the Navigation of Delaware is obstructed by the Ice. I am Sir Yr most obt Servt

Go: Washington

